Citation Nr: 1710991	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  15-28 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for ischemic heart disease (to include atherosclerotic cardiovascular disease), as claimed due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Navy from April 1948 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a March 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction over this case was subsequently transferred to the RO in Winston-Salem, North Carolina, and that office forwarded the appeal to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016); 38 U.S.C.A. § 7107 (a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran did not step foot in the Republic of Vietnam or have service on an inland waterway. 

2.  The competent credible evidence of record is against a finding that the Veteran was exposed to herbicide agents in service.  

3.  Ischemic heart disease is not shown to be causally or etiologically related to any disease, injury, or incident during service.  Arteriosclerosis did not manifest to a compensable degree within one year of separation from service.   


CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (a), (e) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist the Veteran in developing his claim.  The notice requirements of the VCAA provide that VA notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain on the Veteran's behalf. Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 38 C.F.R. § 3.159(b) (2016).  These requirements were met through a November 2013 VCAA letter.  This letter informed the Veteran to submit any evidence showing he physically served or visited the Republic of Vietnam or its inland waterways between January 9, 1962, and May 7, 1975.  See 38 C.F.R. § 3.307(a)(6)(iii).  Specifically, the VCAA letter requested the Veteran, if stationed on a ship, to provide the ship name, evidence the ship entered Vietnam's inland waterways, or evidence the Veteran went ashore; or any other evidence of exposure to herbicide agents. 

With respect to VA's duty to assist, the Board also finds that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board acknowledges that the Veteran stated VA did not comply with its duty to assist in developing his claim because VA never requested the USS Barney (DDG6) ship logs.  See August 2015 VA Form 9.  Under 38 U.S.C.A. § 5103A (b) (1), VA is required to make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized VA to obtain.  Here, the USS Barney (DDG6) ship logs would provide no evidentiary value in substantiating the Veteran's claim.  As discussed in more detail below, the issue is not whether the Veteran served on this ship, the Board acknowledges the Veteran's military records confirm such; but, whether the Veteran entered the inland waterways or went ashore in the Republic of Vietnam.  Thus, the ship logs are not relevant because the Veteran served on a ship that VA has determined operated in offshore waters during the requisite time period, and the Veteran, although VA requested that he provide as to whether he went ashore, has not claimed that he went ashore.  Accordingly, the ship logs in this particular circumstance would provide no probative value in substantiating the Veteran's claim.  

VA has undertaken appropriate evidentiary development efforts in connection with the Veteran's claims of herbicide exposure, including undertaking the necessary efforts to obtain any available records of herbicide exposure or service in Vietnam.  As previously mentioned in November 2013, the Veteran was mailed a VCAA letter which informed the Veteran of evidence needed to substantiate his claim.  In the same month, VA requested the Veteran's complete Official Military Personal File (OMPF).  In December 2013, VA received the Veteran's entire OMPF.  Based on the responses received, the Board finds that all potential avenues of development have now been exhausted.  The record in this case includes service treatment records, private medical records, and military personnel records.  There is no evidence to suggest there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 C.F.R. § 3.159 (c)(4) (2016).  The Veteran was not afforded a VA examination with respect to his claim and the Board finds that an examination is not warranted.  

A medical examination is necessary when there is (1) "competent evidence of a current disability or persistent or recurrent symptoms of a disability," (2) evidence establishing an in-service "event, injury, or disease," and (3) an "indication" that the disability or symptoms may be associated with service, but (4) insufficient medical evidence of record for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet.App. 79, 81 (2006); see also 38 U.S.C. § 5103A(d)(2).  

As a preliminary matter, the Board notes that Appellant claims service connection for ischemic heart disease, which VA acknowledges is also known as coronary artery disease or hardening of the arteries.  See https://www.publichealth.va.gov/exposures/agentorange/conditions/ischemicheartdisease.asp (last visited April 4, 2017).  Here, the Board finds that although the Veteran has satisfied the first element, as he has current diagnoses of coronary artery disease and arteriosclerotic cardiovascular disease, the remainder of the elements are not satisfied.

In reference to the second McClendon element, the Board finds the evidence in this case does not establish an in-service "event, injury, or disease."  Here, the Veteran does not contend that his disability incurred in service.  The Veteran's primary contention is that service connection is warranted based on presumptive exposure to herbicide agents as a result of his service on the USS Barney (DDG6) off the coast of the Republic of Vietnam; he does not claim his disability is otherwise related to service.  A veteran who served in the Republic of Vietnam, which includes service on land or in the inland waterways of Republic of Vietnam, would be entitled to a presumption of herbicide exposure, and which would constitute an in-service event.  38 C.F.R. § 3.307 (a)(6)(iii) (2016).  However, for the reasons discussed in more detail below, the Board finds the Veteran does not have the requisite "service in the Republic of Vietnam"; thus, he is not entitled to the presumption to exposure of herbicide agents.  In addition, the Veteran's service treatment records are silent for any complaints, treatment, or diagnosis of any heart disease.  Nor does the record reflect manifestations of his arteriosclerotic cardiovascular disease within one year of discharge; therefore, the Veteran is not entitled to the presumption for chronic diseases

The Board also finds that the Veteran did not satisfy the third McClendon element, aside from the Veteran's lay assertions, the evidence does not in any way suggest that the Veteran's post-service disability is related to his service.  He does not assert any other in-service event, injury, or disease, to which his post-service disability could be related.  See also Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  Moreover, as to his lay assertions, the Board finds that he is not competent to offer this type of causal nexus evidence because a lay person cannot identify a form of cancer.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (acknowledging that a lay person is competent to report symptoms and to identify a broken leg but not a form of cancer).

Consequently, the Board finds that given the absence of in-service evidence of manifestations of his current disability on appeal or such showing within one year of discharge, the absence of reports of symptomatology for many years after separation, and no competent evidence of a possible nexus between service and his disability on appeal, the "low" threshold for purposes of triggering VA's duty to provide an examination is not met.  McLendon, 20 Vet. App. at 81.

Based on the foregoing, the Board finds that the record as it stands includes adequate competent evidence to allow it to adjudicate the appeal, and no further action is necessary.  See 38 C.F.R. § 3.159 (c) (2016).

Legal Principles 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303 (a) (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in service disease or injury and the present disease or injury. 38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA regulations provide that certain diseases associated with exposure to herbicide agents, including ischemic heart disease, may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307 (a)(6) are met.  38 C.F.R. § 3.309 (e) (2016).
Ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  Id. 

A veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a).

The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a).  

Legal Analysis

The Veteran is seeking service connection for ischemic heart disease, which as defined by 38 C.F.R. § 3.309(e), includes atherosclerotic cardiovascular disease including coronary artery disease, as a result of his exposure to herbicide agents.  The Board will discuss whether the Veteran is entitled to the presumption that he was exposed to herbicide agents in service.

A veteran who suffers from certain diseases, such as ischemic heart disease, may be entitled to a rebuttable presumption of service connection if the veteran was exposed to an herbicide agent, such as Agent Orange, during active service.  38 C.F.R. § 3.309(e) (2016).  A veteran who served in the Republic of Vietnam, its offshore waters, or other locations, "if the conditions of service involved duty or visitation in the Republic of Vietnam" between January 9, 1962, and May 7, 1975, is presumed to have been exposed during such service to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii) (2016).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) affirmed VA's interpretation of this regulation, which requires "the servicemember's presence at some point on the landmass or the inland waters of Vietnam" for entitlement to a presumption of exposure to Agent Orange.  Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008), cert. denied, 555 U.S. 1149, 129 S. Ct. 1002, 173 L. Ed. 2d 315 (2009).  Service on a U.S. Navy vessel may qualify as duty or visitation in Vietnam, as long as the veteran set foot on land.  Id. at 1195, 1197.  The presumption of herbicide exposure also applies for Navy veterans who served on vessels that were originally designated as offshore, or "blue water," vessels, but nevertheless conducted operations on the inland "brown water" rivers and delta areas of Vietnam.  Policy (211): Information on Vietnam Naval Operations, Comp. & Pen. Serv. Bull. (U.S. Dep't of Veterans Affairs, Washington, D.C., Jan. 2010, at 1).

In February 2016, VA issued new guidance on the definition of inland and offshore waterways of Vietnam.  Specifically, VA defined offshore waters as "the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence."  VA determined, in pertinent part, that Da Nang Harbor was considered to be offshore waters of the Republic of Vietnam.  In addition, VA updated its list of U.S. Navy and Coast Guard ships associated with military service in Vietnam to reflect the new guidance issued with respect to the definition of inland and offshore waterways and possible exposure to Agent Orange or other herbicides.  See Vietnam Era Navy Ship Agent Orange Exposure Development Site, http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (Updated March 23, 2017).

In support of his assertion of exposure to herbicide agents, the Veteran contends his ship, USS Barney (DDG-6), was docked in Da Nang Harbor, Vietnam in April and June of 1967.  See August 2015 VA Form 9.  Conversely, the Veteran also contends he served on North Star in 1967, stating his ship headed for the combat zone in April 1967, and an assignment in the Northern South China Sea, via Da Nang Harbor in June 1967.  See September 2014 Notice of Disagreement.  However, in light of a potential inconsistency in the Veteran's statements, the Board finds the Veteran's military personnel records confirm the only ship the Veteran served aboard was the USS Barney (DDG-6) from November 1962 to November 1967.

Notably, the USS Barney (DDG-6) is a ship noted on VA's list that would qualify for the presumption of herbicide exposure; however, the Veteran does not assert nor is he claiming that he ever went ashore.  In fact, in his March 2013 VA Application for Compensation and/or Pension claim form (VA Form 21-256), the Veteran asserts that his exposure is based on his ship docking "outside the Vietnam Coast."  Throughout the record he has made the same assertion, and has failed to state that he went on the shore of Vietnam.  Further, the Board finds that the Veteran was informed in a November 2013 VCAA letter, of the evidence required to establish exposure to herbicide agents.  This letter specifically requested the Veteran to provide evidence that "(1) you physically served within or visited the country of Vietnam, or its inland waterways, between January, 9, 1962 and May 7, 1975..."  The Veteran did not respond.  Indeed, the Veteran was informed in the March 18, 2014, rating decision that his case was denied because he did not provide this essential information, and while he did submit a notice of disagreement, he once again provided no information as to him stepping foot on to the shores of Vietnam.

In determining whether the Veteran has satisfied the criteria for presumptive service connection under 38 C.F.R. § 3.307 (a), the first step is to ascertain if the Veteran has one of the enumerated presumptive diseases.  Here, a review of the Veteran's medical records from the Wilmington Health Associates, confirm the Veteran has coronary artery disease noting coronary atherosclerosis of the native coronary vessel, which as previously stated, is included in the definition of ischemic heart disease.  See 38 C.F.R. § 3.309 (e) (listing ischemic heart disease, including, atherosclerotic cardiovascular disease and coronary artery disease, as a disease associated with exposure to herbicide agents).

The next step is to determine whether the Veteran was exposed to herbicide agents while in service.  Again, the Veteran does not assert he ever set foot on land in the Republic of Vietnam, and his service personnel records do not reflect any such duty.  While the Veteran was awarded the Vietnam Service Medal, this medal recognizes service in support of the conflict in Vietnam and participation in major military operations, but not necessarily duty or visitation within the Republic of Vietnam.  See Manual of Military Decorations and Awards (Department of Defense Manual 1348.33-V3, November 2010).

The Veteran essentially contends that exposure to herbicide agents must be conceded because his ship was docked at Da Nang Harbor, Republic of Vietnam.  As discussed earlier, Da Nang Harbor is considered offshore waters ("blue water.") as opposed to inland waterways ("brown water").  Thus, VA has determined that under this category, pertaining to ships operating on Vietnam's close coastal waters for extended periods, there must be evidence that the Veteran personally went ashore to trigger the presumption of exposure to herbicide agents.  As it relates to this particular ship, a review of the list of U.S. Navy and Coast Guard ships associated with military service in Vietnam shows that VA has determined that there is evidence that some crew members serving on the USS Barney (DDG-6) [Guided Missle Destroyer], while serving as Flagship for Destroyer Division One Six Two, went ashore at Da Nang for gunfire mission planning during from June to July 1967.  While the most recent ship list confirms that the USS Barney (DDG-6) docked at Da Nang Harbor, again, the Veteran does not contend that he ever set foot in Vietnam; hence there is no reasonable basis to conclude that he is one of the crew members who went ashore for gunfire mission planning at Da Nang.  Rather, his contention is that exposure to herbicide agents must be conceded merely because the ship was docked at Da Nang Harbor.

As noted above, however, mere presence at Da Nang Harbor, without setting foot on land is an insufficient basis upon which to base presumptive service connection.  Consequently, even though the Veteran did serve on the USS. Barney (DDG-6) during the requisite time period, between June and July 1967, since there is no evidence he went ashore at Da Nang Harbor, presumptive exposure to herbicide agents cannot be conceded. 

Finally, the Veteran has also submitted pictures from what he referred to as his "cruise book during February 21 through September 19, 1967."  These photographs depict a group of what appears to be male sailors, an unidentifiable body of water and USS Berkley (DDG-15) and USS Swenson (DD-729) ships as sea.  However, the Board finds these photographs lack probative value to support the Veteran's contention of exposure to herbicide agents as they do not (1) identify the date these photographs were taken (2) identify the ship the Veteran served on, USS Barney (DD-6) (3)identify the inland waterways of Vietnam or (4) prove the Veteran went ashore.  

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection on another basis.  38 U.S.C.A. § 113(b); Combee v. Brown, 34 F.3d 1039, 1039 (Fed. Cir. 1994).  

In addition to the presumption of service connection for exposure to herbicide agents, there are certain presumptions applicable to veterans who develop certain chronic diseases.  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arteriosclerosis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2016).

Pursuant to 38 C.F.R. § 3.303 (b), where a chronic disease, such as arteriosclerosis, is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A review of the Veteran's private medical records from Wilmington Health Associates reveal that in addition to coronary artery disease, noting coronary atherosclerosis of the native coronary vessel, the Veteran also has arteriosclerotic cardiovascular disease. 

Coronary artery disease is generally used to refer to the pathologic process affecting the coronary arteries (usually atherosclerosis).  Atherosclerosis is "an extremely common form of arteriosclerosis, which is a thickening of an arterial wall."  Zimmerman v. Principi, 4 Vet. App. 1 (1992).  Arteriosclerosis is defined as "any group of diseases characterized by thickening and loss of elasticity of arterial walls; there are three distinct forms; atherosclerosis, Monckeberg arteriosclerosis, and arteriosclerosis."  Arteriosclerosis, Dorland's Illustrated Medical Dictionary (32nd ed. 2011).  

Although the Veteran has shown he has developed one of the enumerated chronic diseases, arteriosclerosis, the evidence does not support a finding that this disease manifested to a degree of 10 percent within one year from the date of the Veteran's termination of service in 1968.  A review of all the Veteran's service treatment records reveal no treatment, complaints, or trauma to his heart during service.  The April 1948 Physical Examination report, administered upon entrance in service, shows a normal heart and blood vessels.  The November 1967 Report of Medical Examination, administered when the Veteran was separated from active service, also shows a normal heart.  No other evidence of record, to include lay evidence, refers to the year after the Veteran separated from service.  In fact, it was approximately 45 years after the Veteran separated from service, when the Veteran was treated at Wilmington Health Associates for his coronary artery disease, and 13 years after his coronary artery bypass graft (CABG).

While the Veteran appears to contend only that his ischemic heart disease is the result of alleged exposure to herbicide agents, to the extent any of his statements may be construed as asserting that it is otherwise etiologically related to service; the question of whether his ischemic heart disease is related to service is a complex medical question that cannot be determined by mere observation; and therefore, falls outside the scope of a lay person's competence.  Jandreau v. Nicholson, 492 F.3d at 1377 n.4.  This is due to the nature of the disease in this case.  Although the Veteran's lay statements are certainly competent and sufficient to establish the presence of observable symptomatology, such as shortness of breath or pain in his heart, his statements would not be competent to give a diagnosis or discuss etiology of his ischemic heart disease.  The pathology of the heart requires a medical opinion, as this particular disease is not observable or identifiable by the average person.  Matters of diagnosis and etiology are generally within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134 (1994).

The Board has also considered whether the Veteran is entitled to the combat presumption under 38 U.S.C.A. § 1154(b); however, it is not applicable where the Veteran's only argument is that he is "presumed" exposed to a herbicide agent.

Accordingly, arteriosclerosis did not manifest to a compensable degree within one year of separation of service from active duty; and consequently, may not be presumed to have been occurred during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307 (a) (3), 3.309(a) (2016).  For the same reasons, direct service connection cannot be established, as there is no competent and probative evidence to establish the Veteran's coronary artery disease or his arteriosclerotic cardiovascular disease incurred in service or that either were otherwise casually or etiologically related to the Veteran's service.  Furthermore, the Veteran at no point in time has stated that he was directly exposed to a herbicide agent.  See Combee, supra.  


Conclusion 

In sum, the Board finds the Veteran did not serve on land or in the inland waterways of the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; he was not actually exposed to herbicide agents during his service; and his ischemic heart disease is not directly related to, or aggravated by his service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 




ORDER

Entitlement to service connection for ischemic heart disease (to include atherosclerotic cardiovascular disease including coronary artery disease), as claimed due to exposure to herbicide agents is denied.




____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


